Citation Nr: 1449360	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  


FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam, during the Vietnam era.  

2. It is reasonably shown that the Veteran has a current diagnosis of ischemic heart disease.  


CONCLUSION OF LAW

Service connection for ischemic heart disease is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain diseases (including ischemic heart disease) may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure in service if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis pertaining to ischemic heart disease.  His DD Form 214 shows that he served in the Republic of Vietnam during the Vietnam era.

VA treatment records show that in October 2010, chronic ischemic heart disease was diagnosed.  

October and November 2010 private treatment records from S.H., a physician and the Veteran's primary care provider, show a diagnosis of ischemic heart disease.  

On April 2011 VA examination, the examiner noted prior diagnoses of ischemic heart disease in the record, and that the Veteran reported, during discussion, that he did not have heart disease.  The examiner did not find a diagnosis of ischemic heart disease.  

An August 2012 letter from Dr. S.H. indicates that the Veteran has a diagnosis of ischemic heart disease that was made by Dr. N., a cardiologist, in conjunction with angiographies done in September 2010.  

On July 2013 VA examination, the examiner noted the diagnosis of ischemic heart disease by Dr. S.H., but indicated that he did not find a catheter report to document ischemic heart disease as reported by Dr. S.H., and pointed to Dr. N's September 2010 statement that there was no known coronary artery disease with exertional chest pain as evidence to the contrary of the Veteran's allegation of ischemic heart disease.  The examiner concluded that there was no evidence of ischemic heart disease.  

At the September 2014 hearing, the Veteran's representative asserted that the probative evidence of record shows a diagnosis of ischemic heart disease.  He stated that the April 2011 and July 2013 VA examiner noted that the Veteran's records showed a diagnosis of ischemic heart disease, but concluded otherwise based essentially on a lack of corroborating evidence in the record. 

The Veteran asserts that he never told the April 2011 VA examiner that he had not received a diagnosis of ischemic heart disease, and that it may have been a miscommunication over the phone during the interview with the examiner.

The Board finds more probative the evidence that supports the Veteran's claim than the evidence against it.  The Board finds particularly noteworthy the August 2012 letter from Dr. S.H., the Veteran's primary care provider, which indicates that Dr. N., a cardiologist, diagnosed ischemic heart disease in conjunction with angiographies done in September 2010.  Significantly, the record shows that ischemic heart disease was diagnosed in the course of ongoing treatment by his primary care provider, and that a cardiologist familiar with the Veteran's medical history made the initial diagnosis.  In contrast, the April 2011 and July 2013 VA examinations consisted of a review of the record without an in-person examination.  Further, the VA examiner noted that ischemic heart disease had been diagnosed, but concluded otherwise based essentially on the lack of additional evidence to corroborate the established diagnosis.  Finally, the Board notes that prior to the April 2011 VA examination, evidence in the record showing a current diagnosis of ischemic heart disease was unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (when favorable evidence in the record is unrefuted, it would not be permissible to undertake further development if the purpose is to obtain evidence against a Veteran's claim).

Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the Veteran has a current diagnosis of ischemic heart disease.  As he also served in Vietnam during the Vietnam era, all of the requirements for substantiating a claim of service connection for ischemic heart disease based on exposure to herbicides are met; service connection for ischemic heart disease is warranted.  


ORDER

Service connection for ischemic heart disease is granted.  




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


